DETAILED ACTION

The instant application is a reissue of U.S. Patent No. 8,724,600, issued 13 May 2014.

The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,724,600 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

In response to the previous office action, claims 1, 5-8, 10, 11, 38, and 41 have been amended and claims 9, 16-21, and 28 have been cancelled. Additionally, claim 41 is amended via Examiner’s Amendment (specifically, a correction to the preamble of that claim). Claims 1-8, 10, 11, and 22-27, and 29-48 have been examined.

Priority

The patent was a national stage entry of PCT/AU2009/000020, filed 7 January 2009, and claims priority to AU Patent Application 2008900065, filed 7 January 2008.

Allowable Subject Matter
.
Claims 1-8, 10, 11, 22-27, and 29-48 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 22, and 34, no art was found that in which a media playback device comprises an interface that allow for selection of media for playback by two or more members of a group of media playback devices, by either a browser-renderable interface or a remote or wireless application.
Regarding claim 46, no art could be found that discloses “wherein the first media playback unit and the second media playback unit operate as a stereo pair, where the first media playback unit renders and plays back a left channel signal, and the second media playback unit renders and plays back a right channel signal.”
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Heneghan, whose telephone number is (571)272-3834.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling, can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        			
October 20, 2021
Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

38. (New) The first media playback unit according to claim 34, wherein the processor is configured to: connect to a wireless network: and determine whether or not to provide the local server based on analysis of the first or second media playback units, such that only a single control interface is provided on the computer network.

/M.E.H/Primary Examiner, Art Unit 3992